                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DONIA GOINES,

              Plaintiff,

v.                                    Case No:      2:17-cv-656-FtM-29UAM

LEE MEMORIAL HEALTH SYSTEM,
d.b.a. Cape Coral Hospital
and JEOVANNI HECHAVARRIA,

              Defendants.


                              OPINION AND ORDER

       This matter comes before the Court on defendant Lee Memorial’s

Motions in Limine (Docs. #139, 140, 142, 143, 144, 145) filed on

February 5, 2019.        Plaintiff filed Responses in Opposition (Docs.

#166, 167, 168, 169, 171, 172) on March 4th and 5th, 2019.

                                       I.

       Lee    Memorial’s    motions   seek     to   exclude   evidence   and/or

witnesses that relate to a variety of subjects.                The Court will

address these subjects in turn.

     1. Testimony of Mary McGillicuddy and Lawrence Antonucci

       Lee Memorial first moves to exclude the testimony of Mary

McGillicuddy,      Lee   Memorial’s    chief    legal   officer   and    general

counsel, and Dr. Lawrence Antonucci, Lee Memorial’s former chief

operating officer and current chief executive officer.                    (Doc.

#139.)       In her response, plaintiff notes that she will not call
either witness unless Lee Memorial “opens the door to the need for

their    testimony.”     (Doc.   #172,   pp.     1-2.)      Given   plaintiff’s

response, the motion is granted to the extent that plaintiff may

not call Mary McGillicuddy or Lawrence Antonucci as a witness

without prior approval of the Court.

  2. Evidence of Past Acts

     Lee Memorial next seeks to exclude evidence of past acts

allegedly committed by defendant Jeovanni Hechavarria.                   (Doc.

#140.)     Specifically, Lee Memorial seeks to exclude evidence

regarding (1) Hechavarria’s discharge from the military, (2) three

temporary restraining orders entered against Hechavarria that were

sought by his former wife, and (3) Hechavarria’s write up and

termination at a former place of employment.             (Id. pp. 6-18.)    Lee

Memorial argues these topics should be excluded because they are

irrelevant and inadmissible under Rule 403.              (Id.)   The Court will

address these topics in turn.

     A. Military Discharge

     The record contains a Certificate of Release discharging

Hechavarria from active duty with the United States Navy.                (Doc.

#140-2, p. 39.)        The certificate notes that Hechavarria served

under honorable conditions, but also lists the reason for discharge

as “MISCONDUCT (SERIOUS OFFENSE).”         Id.    Hechavarria testified at

a deposition that he was discharged after misusing prescribed

sleeping pills, which he had taken after his then-wife informed



                                   - 2 -
him she was having an affair and leaving him.                      (Doc. #140-1, p.

21.)     Hechavarria’s former wife testified at a deposition that

Hechavarria      told    her   he   was    discharged      for   trying   to     commit

suicide.     (Doc. #169-1, pp. 50-51.)

       Lee   Memorial      argues    evidence       relating     to    Hechavarria’s

military discharge is irrelevant because it would not put Lee

Memorial on notice that Hechavarria was an unfit employee.                         (Doc.

#140, p. 6.)           Specifically, Lee Memorial argues that even if

Hechavarria      was    discharged        for   taking     prescription       medicine

improperly, it would not raise an inference that Hechavarria was

unfit or likely to commit a sexual assault upon a patient.                         (Id.)

The     Court    agrees.        Plaintiff         argues    that      evidence     that

Hechavarria’s discharge from the military for attempting to commit

suicide “is absolutely relevant to whether or not Hechavarria had

a mental or psychological condition that made him unfit to be a

night    nurse   at     Cape   Coral      Hospital.”       (Doc.      #169,   p.    13.)

However, the Court finds the evidence related to Hechavarria’s

military discharge tenuous at best as to whether Hechavarria was

unfit to be a night nurse when employed by Lee Memorial roughly

seven years later.             See Doe v. NCL (Bahamas) LTD., 2012 WL

12844743, *1, 4 (S.D. Fla. Nov. 27, 2012) (concluding evidence of

plaintiff’s suicide attempt fifteen years earlier was too remote

to be relevant).         Accordingly, the Court grants this portion of

Lee Memorial’s motion and excludes plaintiff’s evidence related to



                                          - 3 -
Hechavarria’s military discharge without prior approval of the

Court.

      B. Restraining Orders

      Lee Memorial next seeks to exclude evidence relating to three

temporary restraining orders entered against Hechavarria by his

former wife in 1999, 2010, and 2015.           (Doc. #140, pp. 10-16.)        Lee

Memorial argues such evidence is irrelevant to show whether Lee

Memorial knew or should have known Hechavarria was likely to commit

a sexual assault against a stranger.             (Id.)     Plaintiff responds

the   evidence   is   relevant    to    plaintiff’s      claims    of   negligent

supervision and retention, which require showing Lee Memorial knew

or should have known of Hechavarria’s unfitness.                (Doc. #169, pp.

5-12.)   Having considered the arguments of each party, the Court

finds the evidence is admissible.

      Negligent retention and negligent supervision occur when,

during the course of employment, the employer becomes aware or

should   have    become   aware   of    problems   with    an     employee   that

indicated his unfitness, and the employer fails to take further

action such as investigating, discharge, or reassignment.                 Degitz

v. S. Mgmt. Servs., Inc., 996 F. Supp. 1451, 1461 (M.D. Fla. 1998)

(citations omitted); Alcantara v. Denny’s Inc., 2006 WL 8439596,

*5 (M.D. Fla. Jan. 19, 2006) (citation omitted).             An issue in this

case is whether Lee Memorial sufficiency investigated Hechavarria

after a patient, non-party Brianna Hammer, accused him of sexual



                                       - 4 -
assault.     Plaintiff argues Lee Memorial should have conducted a

background investigation of Hechavarria after that allegation, and

that such an investigation would have discovered the temporary

restraining orders.          (Doc. #169, pp. 6-7.)     The Court finds the

evidence relating to the three restraining orders relevant to

plaintiff’s claims.

        Regarding      Lee   Memorial’s   argument   that   the   evidence     is

inadmissible under Rule 403, (Doc. #140, pp. 13-14, 16), the Court

disagrees.      The probative value of the evidence outweighs the risk

of prejudice.     Accordingly, the Court denies Lee Memorial’s motion

on this topic.

     C. Former Employment

        Finally, Lee Memorial seeks to exclude evidence relating to

Hechavarria’s write up and termination from a car dealership

roughly four years before he began working for Lee Memorial.              (Doc.

#140, p. 16.)       Per a Payroll/Status Change Notice in the record,

Hechavarria was laid off from the dealership in March 2010.               (Doc.

#140-3, p. 40.)          Lee Memorial argues the evidence should be

excluded because it is irrelevant and inadmissible under Rule 403.

(Doc.   #140,    pp.    16-18.)     Plaintiff   acknowledges      there   is   no

evidence from the car dealership as to why plaintiff’s employment

was terminated, but seeks to offer the testimony of Hechavarria’s

former wife that Hechavarria stated he was terminated for “looking

at porn online at work.”          (Doc. #169, p. 15; Doc. #169-1, pp. 123-



                                      - 5 -
24.)       Plaintiff argues such evidence, along with other facts,

establishes Hechavarria’s “likelihood to engage in inappropriate

work behavior.”          (Doc. #169, p. 15.)

       Having reviewed the arguments of the parties, the Court finds

the evidence related to Hechavarria’s former employment at the car

dealership is inadmissible.              Plaintiff has not identified any

evidence which would be admissible to establish that Hechavarria

was terminated for watching pornography at work.                  Additionally,

plaintiff does not show how Lee Memorial would have known this

from the available records.             Accordingly, the Court grants this

portion     of     the   motion   and   excludes   evidence   related    to   the

termination of Hechavarria’s employment at the car dealership.

  3. Evidence of Unrelated Assault Allegations

       Lee Memorial next moves to exclude evidence of thirteen sexual

assault     allegations       raised    by   various   patients    against    Lee

Memorial employees from 2012 to the present.                 (Doc. #142.)     Lee

Memorial argues the evidence is “only marginally relevant at best,”

and should be excluded under Rule 403 regardless.                (Id. pp. 4-5.)

       As to Lee Memorial’s first argument, the Court finds the

evidence      of     prior   sexual     assault    allegations    relevant    to

plaintiff’s        section    1983      claim   that   Lee    Memorial   showed

“deliberate indifference” to the rights of patients. 1             To establish


       1
       Specifically, plaintiff has alleged Lee Memorial evidenced
deliberate indifference by failing to supervise Hechavarria and


                                        - 6 -
a   section    1983    claim   premised   on   deliberate     indifference,   a

plaintiff must present some evidence that a local government entity

knew of a need to train and/or supervise in a particular area and

made a deliberate choice not to take any action.              Gold v. City of

Miami, 151 F.3d 1346, 1350 (11th Cir. 1998) (citations omitted).

Without notice of a need to train or supervise in a particular

area, the entity is not liable as a matter of law for any failure

to train and supervise.          Id. at 1351.     Here, evidence of prior

sexual assault allegations against other Lee Memorial employees is

relevant to demonstrating Lee Memorial’s notice of a need to train

and supervise.        See Am. Fed’n of Labor & Cong. of Indus. Orgs. v.

City of Miami, 637 F.3d 1178, 1189 (11th Cir. 2011) (noting that

a plaintiff may demonstrate notice “by showing a ‘widespread

pattern of prior abuse’ or even a single earlier constitutional

violation” (citation omitted)). 2

      Lee     Memorial    next   argues   that    even   if    the   unrelated

allegations are relevant, they are inadmissible under Rule 403.




investigate sexual assault allegations made against him.                (Doc.
#31, pp. 5-7.)
      2The evidence would also be relevant to the foreseeability
element of plaintiff’s negligent security claim.      See Hardy v.
Pier 99 Motor Inn, 664 So. 2d 1095, 1098 (Fla. 1st DCA 1995) (“Pier
99’s experience with violent and criminal activity on its premises
evidenced by the 911 calls, even if less serious than the tragic
violence experienced by Hardy and his friends, creates an issue
for the finder of fact regarding notice to Pier of the potential
danger and the foreseeability of the instant attack.”).



                                     - 7 -
(Doc. #142, pp. 5-8.)         While the Court appreciates Lee Memorial’s

concerns, the law permits a plaintiff to establish a deliberate

indifference section 1983 claim by demonstrating a “widespread

pattern of prior abuse.”         See Am. Fed’n of Labor & Cong. of Indus.

Orgs., 637 F.3d at 1189.            Plaintiff is seeking to show such a

pattern and cannot do so without evidence of the prior allegations.

Accordingly, the Court finds the probative value of the evidence

permits its admission.           See United States v. Norton, 867 F.2d

1354, 1361 (11th Cir. 1989) (“Rule 403 is an extraordinary remedy

which should be used only sparingly since it permits the trial

court to exclude concededly probative evidence.            The balance under

the Rule, therefore, should be struck in favor of admissibility.”

(marks and citations omitted)).

  4. Evidence of Criminal Investigations and Prosecutions

      Lee Memorial next moves to exclude evidence of the criminal

investigations and pending prosecutions of Hechavarria, as well as

the   testimony   of    the    investigating    law   enforcement   officers.

(Doc.   #143.)      Per    the   Twentieth     Judicial   Circuit’s   docket,

Hechavarria   was      criminally    charged   with   a   sexual   battery   on

plaintiff roughly a month before plaintiff filed the instant case.

See United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994)

(recognizing that a court may take judicial notice of a document

filed in another court to establish the fact of such litigation

and related filings).         Hechavarria has since been charged with two



                                     - 8 -
additional sex offenses, the victims of which were both patients

at    the   Cape   Coral    Hospital.      Lee    Memorial    seeks   to    prevent

plaintiff from introducing into evidence the criminal files from

the three investigations, as well as testimony from nine law

enforcement officers who investigated the allegations.                        (Doc.

#143, pp. 2-3.)       Lee Memorial argues such evidence is irrelevant,

hearsay, and inadmissible under Rule 403.                (Id. pp. 4-10.)

       Neither     Lee   Memorial’s      motion    nor    plaintiff’s      response

include the criminal files in dispute.                  It is also unclear from

the submitted documents what testimony law enforcement officers

would provide in this case, or how the files or testimony would be

admissible.         Accordingly,        while     the    Court    questions    the

admissibility of such files or testimony, Lee Memorial’s motion is

denied at this time.

     5. Evidence of Christine Montesino-Mena’s Personal Belief

       Lee Memorial next seeks to exclude evidence of a Cape Coral

Police      Department     detective’s    personal      belief.    (Doc.     #144.)

Detective      Christine     Montesino-Mena,      who    investigated      Hammer’s

allegation against Hechavarria, testified at a deposition in this

case that she “believed something occurred” and informed Lee

Memorial during the investigation that she “believed the victim.”

(Doc.    #144-1,    p.   11.)    However,       she   later   contradicted     this

testimony by stating she never told anyone at Lee Memorial that

she believed Hammer.          (Id. pp. 12, 13.)          Lee Memorial now seeks



                                        - 9 -
to    exclude    evidence     of    Montesino-Mena’s    personal     belief     that

“something occurred” and any argument she shared that belief with

Lee Memorial.        (Doc. #144, p. 7.)              Lee Memorial argues the

statement is irrelevant and inadmissible under Rule 403.                    (Id. p.

3.)    The Court disagrees.

       Evidence that Montesino-Mena informed Lee Memorial that she

believed “something occurred” between Hechavarria and Hammer is

relevant to plaintiff’s claims, not for the truthfulness of her

beliefs, but for the fact that she said it.                   For example, as

discussed       above,      plaintiff’s    section     1983       claim    requires

demonstrating Lee Memorial was on notice of a need to train or

supervise Hechavarria.             See Gold, 151 F.3d at 1350.            Similarly,

plaintiff’s negligent retention and negligent supervision claims

require showing Lee Memorial was aware or should have been aware

of problems indicating Hechavarria’s unfitness, see Degitz, 996 F.

Supp. at 1461 (citations omitted); Alcantara, 2006 WL 8439596, *5

(citation       omitted),     and    establishing    Hechavarria’s        dangerous

propensities is pertinent to plaintiff’s negligent security claim,

see Banosmoreno v. Walgreen Co., 299 Fed. App’x 912, 913 (11th

Cir.    2008)    (citation     omitted).        Evidence   that    Montesino-Mena

informed Lee Memorial of her personal belief is relevant to these

claims.    Further, the Court finds the evidence is not inadmissible

under    Rule     403.       Montesino-Mena’s       contradiction     during     her

deposition testimony regarding whether she expressed her personal



                                       - 10 -
belief to anyone at the hospital may be a basis for impeachment,

but does not render her testimony inadmissible.

  6. Evidence of J.L.’s Sexual Assault Allegation

     Finally, Lee Memorial seeks to exclude evidence of a sexual

assault allegation made by an unrelated individual, J.L., against

Hechavarria.      (Doc. #145.)         J.L. alleges Hechavarria sexually

assaulted her while she was a patient at the Cape Coral Hospital

in April 2016.         (Doc. #168, pp. 15-17.)         J.L. did not make the

allegation until after Hechavarria’s employment was terminated. 3

Lee Memorial now argues J.L.’s allegations are irrelevant and

inadmissible under Rule 403.          (Doc. #145, pp. 3-8.)

     Having considered the arguments of the parties, the Court

finds J.L.’s allegations are admissible as similar acts evidence.

See Fed. R. Evid. 415(a) (“In a civil case involving a claim for

relief   based    on    a   party’s    alleged    sexual   assault      or   child

molestation, the court may admit evidence that the party committed

any other sexual assault or child molestation.”).                 To the extent

Lee Memorial argues the allegations are irrelevant because Lee

Memorial    did   not    learn   of   them     until   after    Hechavarria   was

discharged, (Doc. #145, pp. 3-4), the Court is unconvinced.                   The

relevancy    of   the    evidence     is   not   related   to    Lee   Memorial’s


     3 J.L. gave a      statement to the Cape Coral Police Department
roughly two years       after the alleged sexual assault occurred and
five months after       plaintiff filed her initial Complaint in this
case. (Doc. #168,       p. 12; Doc. #2.)



                                      - 11 -
knowledge or notice, but rather to whether Hechavarria sexually

assaulted plaintiff.        See Cleveland v. KFC Nat’l Mgmt. Co., 948

F. Supp. 62, 65 (N.D. Ga. 1996) (“[U]nder Rule 415, evidence of

past    misconduct   that    supports   plaintiff’s    story   should   be

admitted.”).      Further, the Court finds the allegations are more

probative then prejudicial given the timing of J.L.’s alleged

assault, the similarities of the three alleged assaults, and

Hechavarria’s denial that the assaults occurred.           See Medina v.

United Christian Evangelistic Ass’n, 2009 WL 5066675, *2 (S.D.

Fla. Dec. 15, 2009) (finding evidence admissible under Rule 415

should not be excluded under Rule 403 because the probative value

of the evidence was “extremely high” due to “its similarity with

the allegations in this case” and the defendant’s denial of the

plaintiff’s allegations of sexual contact).           As such, the Court

denies Lee Memorial’s motion on this topic.

       Accordingly, it is now

       ORDERED:

       1. Defendant Lee Memorial’s Motion in Limine (Doc. #139) is

         GRANTED to the extent that plaintiff may not call Mary

         McGillicuddy or Lawrence Antonucci as a witness without

         prior approval of the Court.

       2. Defendant Lee Memorial’s Motion in Limine (Doc. #140) is

         GRANTED IN PART and DENIED IN PART.          To the extent the

         motion seeks to exclude evidence relating to defendant



                                  - 12 -
        Hechavarria’s military discharge or former employment at

        the car dealership, the motion is granted.   To the extent

        the motion seeks to exclude evidence relating to three

        temporary restraining orders previously entered against

        Hechavarria, the motion is denied.

     3. Defendant Lee Memorial’s remaining Motions in Limine (Docs.

        #142, 143, 144, and 145) are DENIED.

     DONE and ORDERED at Fort Myers, Florida, this      22nd   day

of May, 2019.




Copies:
Counsel of Record




                              - 13 -
